RENDERED: MAY 20, 2022; 10:00 A.M.
                          NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2021-CA-0038-MR


SARIN M. SHAH                                                          APPELLANT



                  APPEAL FROM FAYETTE FAMILY COURT
v.                 HONORABLE LIBBY G. MESSER, JUDGE
                         ACTION NO. 17-CI-03889


BHAJANA SARIN SHAH                                                       APPELLEE



                                     OPINION
                                    AFFIRMING

                                    ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; COMBS AND GOODWINE, JUDGES.

CLAYTON, CHIEF JUDGE: Sarin M. Shah appeals from the Fayette Family

Court’s findings of fact, conclusions of law, and its amended findings of fact and

conclusions of law in this dissolution of marriage case. Sarin argues that the

family court erred in its valuation of the marital residence; in not allocating the

entire home equity line of credit (HELOC) debt to his former spouse, Bhajana

Shah; in its disposition of Bhajana’s jewelry; in awarding Bhajana spousal
maintenance; in imputing income to Sarin and not deviating from the child support

guidelines; in finding that Sarin dissipated the marital assets; and in not awarding

Sarin attorney fees. Upon review, we affirm.

                      Factual and Procedural Background

             Sarin and Bhajana were married in India in 1998. Bhajana filed a

petition for dissolution of marriage in the Fayette Family Court on October 30,

2017, and pursued separate divorce and criminal proceedings against Sarin in

India. The final dissolution hearing was held over several days in 2019 and 2020.

The family court entered findings of fact, conclusions of law, and decree of

dissolution on September 18, 2020. Following the filing of post-judgment motions

by both parties and a hearing, the family court entered amended findings of fact,

conclusions of law, and order on December 11, 2020. Sarin brought an appeal

from these orders, which was held in abeyance pending the resolution of matters

relating to the marital residence. Following the entry of an order by the family

court disposing of these issues, the appeal was returned to the active docket by

order of this Court on July 15, 2021.

             Sarin and Bhajana have two children, the eldest of whom became

emancipated during the course of the dissolution proceedings. The other child was

twelve years of age at the time of the entry of the final decree in 2020. According

to Bhajana, she was not employed full time after the birth of the children because


                                         -2-
Sarin would not allow it. After the separation, she obtained full-time employment

at the University of Kentucky earning $20 per hour. She is able to provide health

insurance for herself and the children through her employer at a cost of $140.60

per month. Bhajana claims that during the course of their marriage, Sarin refused

to provide her with any information about their finances. Although some of their

bank accounts were held jointly, she testified she was not permitted to access them

without argument.

             During the marriage, Sarin was employed for at least fifteen years as

an IT specialist for the Kentucky state government, earning a gross annual income

of approximately $100,000. He left this employment to start his own businesses in

May 2017, several months before Bhajana filed the petition for dissolution. Sarin

testified that Bhajana urged him to leave his job to start his own businesses

whereas Bhajana testified that she was not consulted about the matter. Sarin

claims he now has an annual income of only $50,000. The family court initially

found that the checking account of one of Sarin’s businesses showed deposits of

over $150,500 between May 2017 and April 2018. On the basis of this evidence,

the family court deemed Sarin’s testimony that he only earns $50,000 to be

disingenuous. The family court also suggested that Sarin’s voluntary frequent

travel may have contributed to his reduced income. Throughout the pendency of

the dissolution proceedings, Sarin visited India frequently for periods of two to six


                                         -3-
weeks to see his parents, who were ill. His father subsequently passed away.

Sarin testified that he is not permitted to work remotely while he is in India, even

though he is an independent owner and contractor. The court concluded that if he

is earning only $50,000 annually, he is voluntarily underemployed. It imputed his

former income of $100,000 to him for purposes of calculating child support. The

court found no reason to deviate from the child support guidelines and ordered him

to pay child support in the amount of $726.92 per month. It also ordered him to

pay maintenance in the amount of $1,000 per month for 72 months.

              Upon Sarin’s motion to alter, amend, or vacate, the family court

altered its findings to show that the amount of the deposits into Sarin’s business

account between May 2017 and April 2018 was either $64,276 or $70,508. The

court reduced the amount of maintenance from $1,000 to $420 monthly to reflect

the lower amount of deposits. As to child support, the court did not change the

amount of income imputed to Sarin but did recalculate the support amount, in

accordance with the guidelines, to account for the modified maintenance awarded

to Bhajana.

              The family court also determined that Sarin had dissipated the marital

assets after the filing of the dissolution petition. It based this conclusion on the

following findings: that Sarin had spent more than 26 weeks in India during the

separation period without Bhajana or the children and had spent about $3,500 on


                                          -4-
airfare; that Sarin purchased several expensive items for himself, including a new

$3,000 Tempurpedic mattress and a $700 dog; and that without consulting

Bhajana, he helped their elder child, who is a college student, purchase a Tesla

automobile, paying him $500 per month and the insurance on the vehicle. He also

gave that child a tax refund of $3,750 he and Bhajana received, without consulting

Bhajana. The court further found that after Bhajana filed the petition for

dissolution, Sarin began to withdraw large sums from various investment and

savings accounts without Bhajana’s knowledge or consent. Prior to his

withdrawals, these accounts contained a total of approximately $150,000. The

court found that Sarin had withdrawn a total of over $135,000 since the dissolution

action was filed.

             Bhajana and Sarin own a home which had a PVA value of $245,000.

It was encumbered with a mortgage of approximately $125,000. In May 2017,

they obtained a HELOC with an initial disbursement of $25,507.52. Of that

amount, $10,000 was later used for the parties’ attorneys’ fees. The family court

found that Sarin had continued to access funds from the HELOC, and the balance

owed had risen to $79,711.86 by June 2020. Sarin testified that he accessed the

HELOC funds to pay marital expenses during the pendency of the dissolution

action. Bhajana was not consulted or made aware that Sarin was accessing the

additional HELOC funds.


                                         -5-
             Bhajana possesses jewelry which was given to her by Sarin, Sarin’s

parents, and by her own parents. The family court rejected Sarin’s contention that

the jewelry from him and from Bhajana’s parents was intended as an investment

for the entire family. Instead, it characterized the jewelry gifted to Bhajana by her

parents as non-marital property. It further concluded that although the jewelry

from Sarin may “technically” be marital property, its value had not been

established and it would not be utilized in determining the division of the marital

assets. Bhajana agreed that she would return the jewelry given to her by Sarin’s

parents.

             As noted above, the family court awarded Bhajana maintenance of

$1,000 per month for a period of 72 months which was subsequently reduced to

$420 per month for the same period. The award was based on the family court’s

finding that Bhajana’s income from her employment and the child support was

insufficient to meet her reasonable needs, that it was a lengthy marriage during

which Bhajana had been a traditional homemaker and mother, that Sarin had

exhausted a large amount of the marital assets during the dissolution proceedings,

that Sarin’s monthly expenses had been greatly reduced as his father had passed

away and he no longer needed to travel to India regularly to care for him, and he

was able to work from home and provide child care for the minor child.




                                         -6-
             The family court awarded Bhajana the marital residence and all the

equity therein. Bhajana was also made responsible for the entire first mortgage

debt. She was also ordered to pay one half of the HELOC, which had an

approximate outstanding balance at the time of the filing of the petition of $44,734.

Sarin was ordered to pay the other share of the HELOC.

                                 Standard of Review

             When disposing of property in a dissolution of marriage action, the

trial court is required by Kentucky Revised Statutes (KRS) 403.190 to follow a

three-step process: “(1) the trial court first characterizes each item of property as

marital or nonmarital; (2) the trial court then assigns each party’s nonmarital

property to that party; and (3) finally, the trial court equitably divides the marital

property between the parties.” Travis v. Travis, 59 S.W.3d 904, 908-09 (Ky. 2001)

(citations and footnotes omitted).

             KRS 403.190(3) creates a presumption that all property acquired after

the marriage, with the exceptions enumerated in KRS 403.190(2), is marital

property. Sexton v. Sexton, 125 S.W.3d 258, 266 (Ky. 2004) (citations and

quotation marks omitted). “A party claiming that property acquired during the

marriage is other than marital property, bears the burden of proof.” Terwilliger v.

Terwilliger, 64 S.W.3d 816, 820 (Ky. 2002).




                                          -7-
             When dividing the marital property, the family court is required by

KRS 403.190(1) to do so “without regard to marital misconduct in just

proportions” after “considering all relevant factors” which include:

             (a) Contribution of each spouse to acquisition of the
             marital property, including contribution of a spouse as
             homemaker;

             (b) Value of the property set apart to each spouse;

             (c) Duration of the marriage; and

             (d) Economic circumstances of each spouse when the
             division of property is to become effective, including the
             desirability of awarding the family home or the right to
             live therein for reasonable periods to the spouse having
             custody of any children.

KRS 403.190(1).

             On appeal, we review the trial court’s findings of fact only to

determine if they are clearly erroneous. Kentucky Rules of Civil Procedure (CR)

52.01. “A factual finding is not clearly erroneous if it is supported by substantial

evidence.” Gosney v. Glenn, 163 S.W.3d 894, 898 (Ky. App. 2005) (citing Owens-

Corning Fiberglas Corp. v. Golightly, 976 S.W.2d 409, 414 (Ky. 1998)).

             The family court’s division of the marital property will not be

disturbed except for an abuse of discretion. Neidlinger v. Neidlinger, 52 S.W.3d

513 (Ky. 2001), overruled on other grounds by Smith v. McGill, 556 S.W.3d 552

(Ky. 2018). “An abuse of discretion occurs when a trial court enters a decision that


                                         -8-
is arbitrary, unreasonable, unfair, or unsupported by sound legal principles.”

Miller v. Harris, 320 S.W.3d 138, 141 (Ky. App. 2010) (citations omitted).

             When we review the decision of the family court, “[t]he test is not

whether the appellate court would have decided it differently, but whether the

findings of the family court are clearly erroneous, whether it applied the correct

law, or whether it abused its discretion.” Coffman v. Rankin, 260 S.W.3d 767, 770

(Ky. 2008) (citation omitted).

                                      Analysis

                    1. The valuation of the marital residence

             Sarin argues that the family court erred in relying on the PVA

assessment to assign a value of $245,000 to the marital residence. Sarin argues

that he and Bhajana were not qualified to express an opinion regarding the value of

the home and the court should have ordered it to be sold or appraised by an expert.

At the final hearing, Sarin testified that the PVA value of the house in December

2019 was less than what the parties paid for it in 2004. Following the entry of the

family court’s findings of fact and conclusions of law, Sarin submitted other

evidence of the home’s value, including an appraisal of $307,000 and appraisals

from Bhajana’s lender which placed the value at between $290,000 and $330,000.

             Sarin relies on Robinson v. Robinson, a dissolution case in which the

Court held that a PVA assessment coupled with the testimony of the parties was an


                                         -9-
insufficient evidentiary basis for the family court to assign a value to their real

property, consisting of two businesses and a home. 569 S.W.2d 178 (Ky. App.

1978), overruled on other grounds by Brandenburg v. Brandenburg, 617 S.W.2d

871 (Ky. App. 1981). The opinion states that “[t]he mere fact of ownership does

not of itself qualify the parties to give a value” and that the PVA assessment was

also of little value because the “PVA did not testify, did not give any basis for such

valuation, was not subject to examination by the parties or the court, and was not

subject to cross-examination.” Id. at 180. It concluded that “[i]f the parties come

to the end of their proof with grossly insufficient evidence on the value of the

property involved, the trial court should either order this proof to be obtained,

appoint his own experts to furnish this value, at the cost of the parties, or direct that

the property be sold.” Id.

             Sarin chose not to obtain an expert appraisal of the property until after

the family court ruled in a manner he did not approve. The Robinson opinion

plainly states that unless attorneys practicing domestic relations law “give the court

adequate tools with which to work, they can hardly complain of inequitable

results.” Id. Furthermore, we are not convinced that the family court erred in

relying on the PVA assessment. The Kentucky Supreme Court recently held that

PVA assessments “constitute relevant and probative evidence” in condemnation




                                          -10-
proceedings. Borders Self-Storage & Rentals, LLC v. Transportation Cabinet,

Department of Highways, 636 S.W.3d 452, 456 (Ky. 2021). It stated that

            [m]odernization and enhanced professionalism in PVA
            offices across the Commonwealth since the 1930’s calls
            for an increased confidence in the land values assessed
            by those offices. KRS 132.190(3) requires all property in
            the Commonwealth to be assessed at its fair cash value.
            Further, in 2012, the General Assembly enacted KRS
            132.191 which “recognizes that Section 172 of the
            Constitution of Kentucky requires all property, not
            exempted from taxation by the Constitution, to be
            assessed at one hundred percent (100%) of the fair cash
            value” and affirms the duty of the PVA “to value
            property in accordance with the Constitution.”

Id.

            The family court was acting well within its role as the finder of fact in

choosing to give greater weight to the PVA assessment rather than to Sarin’s

admittedly inexpert testimony regarding the value of the home. Its decision was

based on substantial evidence and was consequently not clearly erroneous.

                     2. The allocation of the HELOC debt

            In a related argument, Sarin contends that the family court abused its

discretion by not allocating the entire HELOC debt to Bhajana. This argument is

based on his contention that the marital residence was undervalued. He argues that

if the marital residence is actually worth from between $307,000 to $330,000,

Bhajana unfairly received an additional $62,000 of equity in the home and should

have to assume the entire HELOC debt to offset that gain. Bhajana argues that

                                       -11-
even if the marital residence is worth $330,000, the highest amount claimed by

Sarin, the family court’s decision was equitable because Sarin’s unilateral

liquidation and dissipation of $135,000 in the investment accounts and his

incurrence of substantial additional HELOC debt equals approximately fifty

percent of that amount. We have already determined that the family court’s

reliance on the PVA assessment of the marital residence was not clearly erroneous.

Bhajana was assigned the entire first mortgage debt. In any event, “[i]t is

important to bear in mind that a trial court is not obligated to divide the marital

property equally. Rather, a trial court need only divide the marital property ‘in just

proportions.’” Smith v. Smith, 235 S.W.3d 1, 6 (Ky. App. 2006) (citations

omitted). The division of the HELOC debt was equitable to the parties when

viewed in the context of the entire marital estate and consequently it was not an

abuse of discretion.

                                   3. The jewelry

             Sarin’s next argument concerns the family court’s disposal of

Bhajana’s jewelry. He contends that the value of the jewelry, which he claims is

approximately $30,000, should have been appraised or considered by the court

before making an award of maintenance. The family court deemed the jewelry

gifted to Bhajana by her parents to be her non-marital property and consequently it

was correctly not considered in the division of marital assets. As to the jewelry


                                         -12-
given to her by Sarin, Sarin did not provide the court with a timely appraisal of

these items, although he had ample opportunity to do so. Consequently, the court’s

decision not to include this jewelry in the marital estate was not an abuse of

discretion.

                           4. The award of maintenance

              Next, Sarin argues that the family court erred in awarding

maintenance to Bhajana. Maintenance may be awarded only if the family court

“finds that the spouse seeking maintenance . . . [l]acks sufficient property,

including marital property apportioned to him, to provide for his reasonable needs;

and . . . [i]s unable to support himself through appropriate employment or is the

custodian of a child whose condition or circumstances make it appropriate that the

custodian not be required to seek employment outside the home.” KRS

403.200(1). The factors to be considered by the court in determining the amount

and duration of maintenance include the financial resources of the party seeking

maintenance, including marital property apportioned to him, and his ability to meet

his needs independently, the time necessary to become sufficiently educated or

trained to find employment; the standard of living established during the marriage

and the duration of the marriage; the age and condition of the spouse seeking

maintenance; and the ability of the spouse from whom maintenance is sought to

meet his needs while meeting those of the spouse seeking maintenance. KRS


                                         -13-
403.200(2). The award of maintenance and the amount are within the discretion of

the family court. Brenzel v. Brenzel, 244 S.W.3d 121, 126 (Ky. App. 2008).

             To support its award of maintenance, the family court found that

Bhajana’s income and the award of child support would not be sufficient to meet

her reasonable needs. It noted that during the 21-year marriage Bhajana was a

traditional homemaker and mother. It further noted that she would receive very

minimal liquid assets because Sarin had exhausted nearly all of them during the

dissolution proceedings. Although she received the largest marital asset, the home,

it was also encumbered with the largest debt. As to Sarin, the family court found

that his monthly expenses would be greatly reduced in the future as he would not

have to travel to India regularly to care for his father. It further found that Sarin

controls his own income, choosing to pay himself half the amount he made before

voluntarily resigning from his prior employment. The court concluded that Sarin

was able to pay his own reasonable expenses as well as maintenance to Bhajana to

offset her monthly shortfall “until she is able to establish a more consistent work

history, advance in her career, [and] the child reach[es] an age where she requires

less supervision and daily care[,] allowing Bhajana increased employment

opportunities[.]”

             Sarin contends that the family court could not reasonably find that

Bhajana lacked sufficient property to provide for her reasonable needs because it


                                          -14-
failed to value the non-marital and marital property apportioned to her in its

findings. Sarin argues that “income” is not the same as the property apportioned to

her. He reiterates that she received a windfall of equity in receiving the marital

residence and only half of the HELOC debt. He also claims that the value of her

jewelry exceeds the total amount of maintenance Bhajana will receive from him

over the next six years. These arguments are based on his contention, which we

have already addressed and rejected, that the family court did not accurately value

the marital assets or divide them equitably. Bhajana did receive the marital

residence, but it was heavily encumbered with debt. Furthermore, she was left

with almost no liquid assets as these had been dissipated by Sarin. The family

court’s award of maintenance is founded on substantial evidence and will not be

disturbed on appeal.

5. Alleged error in imputing income to Sarin and not deviating from the child
                              support guidelines

             Sarin argues that the family court’s original findings were erroneous

and prejudicial in stating that he founded his new businesses after Bhajana filed the

petition for dissolution. This argument is without merit as the family court

expressly corrected this error in its amended findings. He further argues that the

family court erred in nonetheless imputing income to him of $100,000, even

though his annual income was only $50,000. The family court found that Sarin

was voluntarily underemployed. This finding is supported by substantial evidence

                                         -15-
as Sarin admits he was earning $100,000 annually but voluntarily resigned that

position and now pays himself a salary from his businesses of $50,000.

             He further argues that the family court should have deviated from the

child support guidelines because he and Bhajana have equal timesharing. He

contends that the family court failed to consider that he incurs additional day-to-

day expenses as a result of having the minor child in his care half the time. He

relies on Plattner v. Plattner, which states that “[t]he period of time during which

the children reside with each parent may be considered in determining child

support, and a relatively equal division of physical custody may constitute valid

grounds for deviating from the guidelines.” 228 S.W.3d 577, 579 (Ky. App. 2007)

(citations omitted). Equal timesharing does not, however, necessarily mandate a

deviation from the child support guidelines. The family court imputed income of

$100,000 to Sarin. Although he changed employment before Bhajana filed the

petition for dissolution, Bhajana testified that he did so without consulting her and

without her approval. The guidelines “reflect the equal duty of both parents to

contribute to the support of their children in proportion to their respective net

incomes.” Id. The family court’s decision to impute income to Sarin and apply the

guidelines in calculating child support reflects this principle.




                                         -16-
                          6. Dissipation of marital assets

             Sarin argues that the family court erred in finding that he dissipated

the marital assets. “The court may find dissipation when marital property is

expended (1) during a period when there is a separation or dissolution impending;

and (2) where there is a clear showing of intent to deprive one’s spouse of her

proportionate share of the marital property.” Brosick v. Brosick, 974 S.W.2d 498,

500 (Ky. App. 1998). He contends that he incurred many legitimate expenses

following the filing of the petition, including the payment of the mortgage and

HELOC on the marital residence as ordered by the court; the family’s health

insurance; travel to India to visit family members who were seriously ill; his

children’s educational funds; and defending Bhajana’s divorce action and criminal

allegations in India, the latter allegedly causing him to incur $3,000 in attorney’s

fees. It is undisputed, however, that Sarin withdrew approximately $135,000 from

the couple’s joint accounts without Bhajana’s knowledge. “A family court is

entitled to make its own decisions regarding the demeanor and truthfulness of

witnesses[.]” Bailey v. Bailey, 231 S.W.3d 793, 796 (Ky. App. 2007). Sarin does

not explain why he withdrew large sums from these accounts without informing

Bhajana or seeking her consent. The fact that he did not inform her supports a

finding of clear intent to deprive her of her proportionate share of the assets in




                                         -17-
these accounts. The family court’s finding of dissipation is fully supported by

substantial evidence.

                                 7. Attorney’s fees

             Finally, Sarin contends that the family court abused its discretion in

not awarding him his attorney’s fees. Sarin claims the fees are warranted because

Bhajana needlessly increased the cost and duration of the litigation by pursuing

futile legal action in in India. KRS 403.220 provides that the family court “from

time to time after considering the financial resources of both parties may order a

party to pay a reasonable amount for the cost to the other party of maintaining or

defending any proceeding under this chapter and for attorney’s fees[.]” Sarin

argues that the family court abused that discretion in this case by refusing to

recognize that the complaints Bhajana filed in India were, in his view, duplicative

and unnecessary. According to Bhajana, she suspected that there was marital

property in India on the basis of Sarin’s statements to her that they owned an

apartment in that country and that he had paid for many things for his father and

invested money in his father’s house.

             Our review of the record does not indicate any evidence, beyond

Sarin’s allegations, of inordinate delay or expense caused by Bhajana’s legal

actions in India. He has provided no specific evidence that Bhajana’s actions were




                                         -18-
unfounded or caused unwarranted expense or delay that would justify an award of

attorney’s fees.

                                    Conclusion

             For the foregoing reasons, the findings of fact, conclusions of law,

amended findings of fact, conclusions of law, and orders of the Fayette Family

Court are affirmed.

             ALL CONCUR.



BRIEFS FOR APPELLANT:                    BRIEF FOR APPELLEE:

Michael Davidson                         Susan S. Kennedy
Lexington, Kentucky                      Lexington, Kentucky




                                        -19-